FILED
                            NOT FOR PUBLICATION                             APR 23 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10172

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00856-SRB

  v.
                                                 MEMORANDUM *
SELSO RANDY ORONA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Selso Randy Orona appeals from the district court’s judgment and

challenges his jury-trial conviction and 180-month sentence for being a felon in

possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Orona’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. Orona has filed a pro se supplemental brief. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      Orona’s request for appointment of substitute counsel is DENIED.

      AFFIRMED.




                                          2                                    12-10172